Title: Virginia Delegates to Thomas Nelson, 24 July 1781
From: Virginia Delegates
To: Nelson, Thomas


Sr.
Phila: 24th. July 1781
Although your appointment to the office of chief Majestrate of the state has not been officially announced private communications will not allow us to doubt the fact or any longer to delay presenting your Excellency our congratulations on the occasion and to assure you we shall be happy in contributing what lies in our power towards rendering your administration agreeable to yourself and beneficial to the public. with this view and that you may be fully and regularly informed of pub[l]ic transactions and occurrences, we have determined to make a weekly communication as well of the proceedings of Congress necessary for your information as of such foreign and domestic intelligence as may deserve attention and we shall be at liberty to divulge. In return we request a similar correspondence on the part of the Executive not merely for our private gratification but principally to inable us more effectually to Execute the Duties of our appointmt.
The offer of the Empress of Russia to settle the dispute between the States of Holland and Great Britain has been rejected on the part of the Court of London and referred over to a general pacification.
No doubt you have heard of the extraordinary capitulation agreed to by the Spanish Commander on the reduction of Pensacola, whereby the Prisoners captured there were allowed to be sent to any British Port Jamaica and St. Augustine excepted, and that General Campbell has made choice of New York, at which place a part of them we are informed have already arrived and will no doubt be employed in defence of that Port. Mr. Boudinot a member from the State of N. Jersey read us a Letter yesterday received from a Friend in Elizabeth Town dated the 20th. instant informing him that Adml. Digby had arrived at the Hook with five Ships of the line and it was said had captured a fifty Gun ship and frigate of the French. In this Squadron it is said the 3d. Son of George the 3d. is arrived in the Character of Midshipman and that a House was taken for him in New York and preparing for his reception. we give you this as private intelligence to Mr. Boudinot not yet authenticated
Some intercepted Letters transmitted us by our Minister at the Court of Versailles are ordered to be published—some of them are interesting and others shew the continued delusion and folly of the British Ministry—the inclosed papers contain part of them and may serve to amuse you.
We request to be informed of the important transactions of the last Session of assembly as soon as possible and in particular what sum of the new emission of the 18th. of March 1780 has been issued and on what terms or proportion of value to the old Bills.
we are respectfully Sr. Yr. obedt Servts.
J. JonesJ. MadisonT. BlandE Randolph
